Citation Nr: 1510694	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-43 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972 and from February 1975 to September 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:

In his substantive appeal (VA Form 9), received in October 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge from the Board.  Accordingly, the case is remanded to the RO so that such hearing may be scheduled.  

In the event that the Veteran does not report for his scheduled VA hearing, a copy of the notice informing him of the date, time, and location of the hearing must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

After the requested hearing has been completed, the AOJ must return the case to the Board for further appellate action.  


By this remand, the Board intimates no opinion as to the final disposition of any issue.  The appellant has the right to submit additional evidence and argument on the matter which the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




